                  Case 3:15-cv-03667-EMC Document 169 Filed 09/10/19 Page 1 of 5



 1   Christopher J. Hamner, Esq. (SBN 197117)
 2   HAMNER LAW OFFICES, APLC
     5023 Parkway Calabasas
 3   Calabasas, California 91302
 4   Telephone: (818) 876-9631
     chamner@hamnerlaw.com
 5

 6
                                           UNITED STATES DISTRICT COURT
 7
                                      NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     RICARDO DEL RIO, an individual                                          Case No. 3:15-cv-03667-EMC
10
     California resident; JOSE VALDIVIA,                                     (Assigned to Judge Edward M. Chen)
11   an individual California resident; JOSE
12
     PEREIRA, an individual California                                       STIPULATION FOR VOLUNTARY
     resident.                                                               DISMISSAL PER RULE 41(a)(2);
13                                                                           [PROPOSED] ORDER
14                         Plaintiffs

15              vs.
16
     UBER TECHNOLOGIES, INC., a
17   Delaware corporation, RASIER-CA,
18   LLC, a Delaware Limited Liability
     Company, and DOES 1 through 10,
19
     inclusive,
20
                               Defendants.
21

22

23

24

25

26

27

28

                                                                             0
     Del Rio et al. v. Uber Technologies, Inc., et al. – Stipulation for Voluntary Dismissal Per Rule 41(a)(2); [Proposed] Order
                  Case 3:15-cv-03667-EMC Document 169 Filed 09/10/19 Page 2 of 5



 1                                                      JOINT STIPULATION
 2
                Plaintiffs Ricardo Del Rio, Jose Valdivia, and Jose Pereira (collectively
 3

 4   “Plaintiffs”) and Defendants Uber Technologies, Inc., Raiser, LLC, and Raiser-
 5   CA, LLC, (collectively “Uber”) by and through their respective counsel of record
 6
     hereby submit this joint stipulation for dismissal and request an order from the
 7

 8   Court dismissing the above captioned case with prejudice.
 9
                WHEREAS, on August 11, 2015, Plaintiff Del Rio filed a proposed class
10
     action against Defendants Uber Technologies, Inc., Raiser, LLC and Raiser-CA,
11

12   LLC, in the United States District Court, Northern District of California, Case No.
13
     3:15-CV-03667-EMC (“Complaint”) alleging claims for (1) Failure to Pay
14

15   Overtime Wages, (2) Failure to Pay Minimum Wage, (3) Violation of Labor Code
16   § 2699, (4) Failure to Provide Itemized Wage Statements, (5) Reimbursement of
17
     Expense, (6) Failure to Provide Meal Periods, and (7) Failure to Provide Rest
18

19   Periods;
20
                WHEREAS, on October 14, 2015, Defendants filed a motion to compel
21
     Plaintiff Del Rio to arbitrate his claims on an individual basis and to dismiss his
22

23   class claims, and the Court denied Defendants’ motion on December 16, 2015;
24
                WHEREAS, on December 18, 2015, Defendants filed a notice of appeal of
25

26   this Court’s order denying Uber’s motion to compel arbitration;

27

28

                                                                             1
     Del Rio et al. v. Uber Technologies, Inc., et al. – Stipulation for Voluntary Dismissal Per Rule 41(a)(2); [Proposed] Order
                  Case 3:15-cv-03667-EMC Document 169 Filed 09/10/19 Page 3 of 5



 1              WHEREAS, on January 27, 2016, the United States Court of Appeals for the
 2
     Ninth Circuit consolidated the appeal in this matter with the appeals from the
 3

 4   denial of arbitration in O’Connor et al. v. Uber Technologies, Inc., No. 15-17420
 5   and Yucesoy v. Uber Technologies, Inc., No. 15-17422 (collectively the
 6
     “Consolidated Appeals”);
 7

 8              WHEREAS, on April 27, 2016, Plaintiff Del Rio filed a Second Amended
 9
     Complaint adding Jose Valdivia and Jose Pereira as named Plaintiffs in this action;
10
                WHEREAS, on September 25, 2018, the United States Court of Appeals for
11

12   the Ninth Circuit issued its opinion in the Consolidated Appeals, reversing this
13
     Court’s order denying Defendants’ motion to compel arbitration;
14

15              WHEREAS, on April 11, 2019, the Parties stipulated and agreed that
16   Plaintiffs Del Rio, Valdivia, and Pereira would pursue their claims in binding
17
     individual arbitrations and that this matter would be stayed pending arbitration;
18

19              WHEREAS, the proposed classes are not certified in this matter, no motion
20
     for certification has been made or is pending, and no class claims remain in this
21
     matter in light of the Ninth Circuit’s order compelling individual arbitration;
22

23              WHEREAS, the Parties have settled their claims on an individual basis; and
24
                WHEREAS, after conferences between the Parties, the Parties have mutually
25

26   agreed to dismiss Plaintiffs’ complaint in this matter, with prejudice.

27

28

                                                                             2
     Del Rio et al. v. Uber Technologies, Inc., et al. – Stipulation for Voluntary Dismissal Per Rule 41(a)(2); [Proposed] Order
                  Case 3:15-cv-03667-EMC Document 169 Filed 09/10/19 Page 4 of 5



 1   THEREFORE, IT IS HEREBY STIPULATED by and between Plaintiffs and
 2
     Defendants, through their respective counsel, as follows:
 3

 4              1.         Plaintiffs hereby dismiss the above-captioned matter and all causes
 5                         of action therein with prejudice; and
 6
                2.         The Parties agree to bear their own costs.
 7

 8              IT IS SO STIPULATED.
 9
     DATED: September 6, 2019                                            HAMNER LAW OFFICES, APLC
10

11

12
                                                                         By: Christopher J. Hamner, Esq.
13                                                                       Counsel for Plaintiffs, RICARDO DEL RIO
14                                                                       and TONY MEHRDAD SAGHEBIAN on
                                                                         behalf of themselves and all others similarly
15                                                                       situated
16

17

18   DATED: August 6, 2019                                               LITTLER MENDELSON, P.C.
19

20

21
                                                                         __________________________________
22
                                                                         By: Sophia Behnia
23                                                                       Counsel for Defendants, Uber Technologies,
                                                                         Inc.; Raiser, LLC; Raiser-CA, LL
24

25

26

27

28

                                                                             3
     Del Rio et al. v. Uber Technologies, Inc., et al. – Stipulation for Voluntary Dismissal Per Rule 41(a)(2); [Proposed] Order
                  Case 3:15-cv-03667-EMC Document 169 Filed 09/10/19 Page 5 of 5



 1                                                      [PROPOSED] ORDER
 2

 3              Upon considering the Parties’ Joint Stipulation of Dismissal, IT IS
 4   HEREBY ORDERED THAT:
 5              1.          Plaintiffs hereby dismiss the above-captioned matter and all causes
 6
                           of action therein with prejudice; and
 7
                2.         The Parties agree to bear their own costs.
 8

 9              IT IS SO ORDERED.
10

11   Dated: ________________
              9/9/2019                                                              ___________________________
12                                                                                  Judge Edward M. Chen

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                            4
     Del Rio et al. v. Uber Technologies, Inc., et al. – Stipulation for Voluntary Dismissal Per Rule 41(a)(2); [Proposed] Order
